DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 Response to Amendment
	2. The amendments filed 10/28/2021 have been entered, wherein claim 1 is amended and claims 6-14 are withdrawn. Accordingly, claims 1-5 and 15 are examined herein. 
Claim Rejections - 35 USC § 112
3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim Rejections - 35 USC § 103
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (USPGPUB 20030003847), hereinafter Yi, in view of Luthi et al. (US PGPUB 20150133034), hereinafter Luthi.
Regarding claim 1, Yi teaches detecting, controlling and automatically compensating pressure in a polishing process (paragraph 0011), wherein it comprises the following steps: 
detecting a vertical pressure between a polishing wheel and a polished workpiece by a detection shaft in a direction of force (It is noted that per the claim language, only one option is required. For purposes of prosecution, the examiner is examining the bolded option.) or detecting a moment (paragraph 0044, line 1; fig. 3, element 20) generated on the detection shaft (Yi, fig. 3,  the torque sensor 120 comprises torque sensor body members (128 and 124)  by the vertical pressure between the polishing tool and the polished workpiece in a direction of force (Yi teaches a polished workpiece in the form of element 14 with surface 12, figs. 1 and 3A. Additionally, Yi teaches the polishing spindle assembly 22 is tilted at an angle during the polishing cycle (0032 and fig. 3). As seen in Yi’s fig. 3a, the tilting of the spindle assembly 22 and the curved surface of the workpiece results in forces and pressure in multiple directions, including vertical. Additionally, as the spindle assembly is adjusted along the linear slide assembly 52, additional forces and pressures are created. Therefore, Yi teaches detecting a moment generated on the detection shaft by the vertical pressure between the polishing tool and the polished workpiece in a direction of force. ), and outputting the detected pressure or moment to a controller (paragraph 0044, lines 1-4); 
comparing by the controller the pressure or moment detected by the detection shaft with a preset pressure or moment and determining whether there is a difference between them (paragraph 044, lines 3-9), and if there is not a difference, repeating the last step, or if there is a difference, carrying out a next step (paragraph 044, last 7 lines; “the feedback control system dynamically adjusts the “Z” axis position of the polishing spindle assembly in response to the torque sensed by the torque sensors to maintain a substantially constant torque on the polishing tool during the polishing cycle”; “The feedback system dynamically adjusts” teaches that it continuously “repeats the last step, or if there is a difference, carrying out a next step”) ; 
calculating by the controller a compensation feeding amount based on the difference (paragraph 0044, lines 8-12) and outputting an adjustment signal (paragraph 0044, lines 11-12) to an adjustment shaft (paragraph 0027, fig. 1; adjustment shaft comprises slide block 62 mounted on linear slide assembly 52 to guide movement of polishing spindle along the Z axes through a servomotor 60)  based on the compensation feeding amount (paragraph 0044, lines 9-18); 
moving the adjustment shaft (fig. 1, paragraph 0027; elements 62, 52 and 60) correspondingly based on the adjustment signal (paragraph 0044, line 13) so as to drive the polishing tool or the polished workpiece to move correspondingly to adjust a relative position between the polishing tool and the polished workpiece (paragraph 0044, lines 13-19; element 14 acts as the polished workpiece) so that the pressure between the polishing tool and the polished workpiece or the moment generated on the detection shaft by the pressure between the polishing tool and the polished workpiece tends to be and keeps consistent with the preset pressure or moment (paragraph 0044, lines 9-25); and 
in the polishing process, continuously repeating the foregoing steps to keep the pressure between the polishing tool and the polished workpiece constant all the time (paragraph 0044, last 7 lines; Yi uses the phrase “dynamically adjusts” to teach continuously repeating).
Yi does not teach detecting a moment generated on the detection shaft by the pressure between the polishing wheel and the polished workpiece. In summary, Yi teaches all limitations of claim 1 except that the polishing tool inserted in the spindle head is specifically a wheel.
wheel (element 20, figures 1 and 2, paragraph 0090). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yi to incorporate the teachings of Luthi to provide a method and device for controlling and automatically compensating pressure in a polishing process. Specifically, replacing the polishing head of Yi’s device with a wheel. Yi teaches the spindle is operable to receive a polishing tool in a receiving tool chuck (element 112, fig 3; paragraph 0037). Receiving tool chucks are known in the art to accept different tools. Replacing the polishing head with a wheel would increase the polishing surface area which results in shorter polishing time. 
Regarding claim 2, Yi in view of Luthi teach the method for detecting, controlling and automatically compensating pressure in a polishing process as detailed above in claim 1. Additionally, Yi teaches wherein the difference comprises a positive difference and a negative difference (paragraph 0044, last 7 lines; “As the torque increase or decreases due to polishing pressure fluctuations” teaches a positive and negative difference.).
Regarding claim 3, Yi in view of Luthi teach the method for detecting, controlling and automatically compensating pressure in a polishing process as detailed above in claim 2. Additionally, the same Yi in view of Luthi teaching further teaches wherein the polishing wheel (Luthi’s wheel now in place of Yi’s polishing head) is fixed to the detection shaft (Yi’s detection shaft comprises torque sensor body members (128 and 124) mounted on shaft 116 (fig. 3). As , and the detection shaft is fixed to the adjustment shaft (Yi’s adjustment shaft comprises elements 62, 60 and 52. Fig. 1 shows the polishing spindle assembly (comprising the wheel and detection shaft) operatively connected to the linear slide assembly (element 52) through a tilt mechanism (84) (Paragraph 0031, line 1)) .
Regarding claim 4, Yi in view of Luthi teach the method for detecting, controlling and automatically compensating pressure in a polishing process as detailed above in claim 3. Additionally, Yi teaches wherein if the controller determines that there is a positive difference between them, the controller calculates a negative compensation feeding amount based on the positive difference, and outputs an adjustment signal to the adjustment shaft based on the calculated negative compensation feeding amount, and the adjustment shaft moves away from the polished workpiece based on the adjustment signal so as to drive the polishing wheel to move away from the polished workpiece to adjust a relative position between the polishing wheel and the polished workpiece (paragraph 0044, lines 9-25; “As the torque increases or decreases” and “dynamically adjusts the “Z” axis position”  and “a substantially constant contact pressure applied by the polishing head to the surface of the mold pin” teaches the controller calculates both negative and positive compensation feeding amounts which are then applied as an axis position correction signal to correspondingly adjust the position of the polishing tool in a positive or negative direction.).
	Regarding claim 5, Yi in view of Luthi teach the method for detecting, controlling and automatically compensating pressure in a polishing process as detailed above in claim 3. wherein if the controller determines that there is a negative difference between them, the controller calculates a positive compensation feeding amount based on the negative difference, and outputs an adjustment signal to the adjustment shaft based on the calculated positive compensation feeding amount, and the adjustment shaft moves towards the polished workpiece based on the adjustment signal so as to drive the polishing wheel to move towards the polished workpiece to adjust a relative position between the polishing wheel and the polished workpiece (paragraph 0044, lines 9-25; “As the torque increases or decreases” and “dynamically adjusts the “Z” axis position”  and “a substantially constant contact pressure applied by the polishing head to the surface of the mold pin” teach the controller calculates both negative and positive compensation feeding amounts which are then applied as an axis position correction signal to correspondingly adjust the position of the polishing tool in a positive or negative direction.).
	Regarding claim 15, Yi in view of Luthi teach the method for detecting, controlling and automatically compensating pressure in a polishing process as detailed above in claim 1. Additionally, Yi teaches wherein the detection shaft comprises a sensor, which is a force sensor or a moment sensor (paragraph 0044, line 1) (It is noted that per the claim language, only one option is required. For purposes of prosecution, the examiner is examining the bolded option.).
Response to Arguments
5. Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 

Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723